          Case 2:19-cv-02000-WB Document 13 Filed 08/05/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 ANDREW R. PERRONG                                      )
 1657 The Fairway #131 Jenkintown, PA 19046             )
                                                        )
                                                        )
                     Plaintiff,                         )       Civil Action
                        vs.                             )                   No.     19-2000
                                                        )
Management Solutions Group, LLC                         )
et al.                                                  )
                                                        )
                       Defendants.                      )      Jury Trial Demanded
                                                        )


                                  NOTICE OF SETTLEMENT

NOTICE IS HEREBY GIVEN that all the parties have agreed on the general terms of a

settlement and intend to dismiss this matter once the settlement is finalized, at which time,

parties will file an appropriate stipulation of dismissal. Parties request that the court grant any

temporary stays it deems necessary to effectuate finalization of settlement, including a stay of the

initial pretrial conference scheduled for August 19.

Dated: August 6, 2019



                                                  ____________________/s/__________________
                                                                               Andrew Perrong
                                                                                Plaintiff Pro-Se
                                                                       1657 The Fairway #131
                                                                         Jenkintown, PA 19046
                                                                          Phone: 215-791-6957
                                                                      Facsimile: 888-329-0305
                                                                     andyperrong@gmail.com
cc: All counsel of record




                                                  1
